            1
                                             UNITED STATES DISTRICT COURT

            2                            NORTHERN DISTRICT OF CALIFORNIA
            3
                     GABRIEL DONOHOE,                               Case No. 3:18-cv-01266-RS
            4

            5
                                            Plaintiff,
            6
            7
                     v.

            8        FEDERAL EXPRESS
            9        CORPORATION, a Delaware
                     Corporation; FEDERAL EXPRESS
          10         CORPORATION, a Delaware
          11         Corporation, dba FEDEX EXPRESS,

          12                                       Defendants.
          13

          14


          15                                          ORDER OF DISMISSAL
          16
                              Before the Court is the Joint Stipulation of Dismissal of Amended Complaint. IT IS
          17
                    HEREBY ORDERED that the Amended Complaint is dismissed with Prejudice. Each party will
          18
          19        bear its own fees and costs.

          20                  Dated this 4th day of March, 2019.
          21

          22

          23                                                     By: _
                                                                     Judge Richard Seeborg
          24
          25

          26
          27

          28
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET
     SUITE 340      1322989                                         1                        Case No. 3:18-cv-01266-RS
 IRVINE, CA 92614
                                                            ORDER OF DISMISSAL
